DETAILED ACTION
Remarks
Applicant presents a communication dated 23 February 2022 responsive to the 21 January 2022 non-final Office action (the “Previous Action”).
With the communication, Applicant amends claims 1, 8 and 15. 
Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, 19 and 21-23 remain pending in this application and have been fully considered by the examiner. Claims 1, 8 and 15 are the independent claims.
Any unpersuasive arguments are addressed in the Response to Arguments section (“Response to Arguments”) below. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, 19 and 21-23 would be allowable if the rejection(s) under 35 U.S.C. 101 set forth in this Office action were somehow overcome. Examiner is unaware, however, of any means of doing so.
Response to Arguments
35 U.S.C. § 101 Rejections
Applicant argues with respect to these rejections taking claim 1 as an example that the limitations of claim 1 are integrated into a practical application because they are directed to improvements to the functioning of the computer itself the claimed assigning of work items to a developer based on the expertise score “improve[s] errors or defects associated with the committed code.” Applicant points to paragraphs [0002] and [0013] of the specification as support. (Remarks, p. 11 par. 3 – p. 12 par. 1).
Examiner respectfully disagrees that anything in paragraphs [0002] and [0013] describes the claimed invention “improving errors or defects.” Paragraph [0002] merely discloses that testing is difficult and errors are costly while paragraph [0013] merely refers to the claimed assigning. And in the examiner’s view, the assigning of code to a developer based on an expertise score as claimed is not a code improvement. It is an improved method of organizing human activity. An improvement to the abstract idea itself is not an improvement in technology. M.P.E.P. § 2106.05(a)(II).
Applicant also argues that the claim amounts to significantly more because it refers to performing natural language processing to determine a problem record score and updating the expertise score vector based on committed code, which, Applicant argues, are not practically performable by the human mind. (Remarks, p. 12 par. 2).
Examiner respectfully disagrees and submits that both of these acts are part of a method of organizing human activity as set forth below. The claim is not rejected as being performable by the human mind, though in the examiner’s view referring to a processor performing natural language processor amounts to nothing more than a computer reading natural language instead of a human. 
Applicant then asserts that the additionally recited metrics amount to significantly more. (Remarks, p. 12 par. 2). 
Examiner respectfully disagrees as set forth below. Applicant provides only a conclusion to the contrary. 
35 U.S.C. § 103 Rejections
Applicant’s arguments with respect to these rejections are moot, as they have been withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, 19 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  
As to claim 1, the claim recites:
[a] computer-implemented method comprising: 
maintaining, by a processor, a plurality of metrics in an expertise score vector corresponding to a developer, wherein the plurality of metrics comprises a problem records metric corresponding to a software component, and wherein maintaining the problems record metric comprises:
receiving a first problem record corresponding to deployed code that was written by the developer for the software component;
performing, by the processor, natural language processing to determine a problem record score corresponding to the first problem record;
updating the problem records metric based on the problem record score;
receiving, by the processor, a second problem record corresponding to the software component;
creating, by the processor, a work item corresponding to the software component based on natural language processing of the second problem record;
identifying, by the processor, a subset of the plurality of metrics that are relevant to the software component, wherein at least one metric of the plurality of metrics includes a number of errors or defects in committed code for committed code of the software component 
applying, by the processor, respective weights to the subset of the plurality of metrics; 
determining, by the processor, an expertise score for the developer based on the weighted subset of the plurality of metrics, wherein determining the expertise score comprises determining a magnitude of a vector comprising the weighted subset of the plurality of metrics; and 
assigning, by the processor, the work item to the developer based on the expertise score,
wherein the plurality of metrics comprises a code quality metric, an average number of compile attempts per unit of contribution, an average number of commits per unit of contribution, an adherence to convention metric, and a number of lines of code written using a technology metric, where the code quality metric is determined based on a code quality analysis comprising linting of committed code written by developer,
wherein the code quality metric further comprises a number of comments and
updating, by the processor, the expertise score vector for the developer based on committed code associated with the work item.

Under the broadest reasonable interpretation in light of the specification, the above underlined elements recite a method of assigning work to developers, i.e., a method of organizing human activity. The claim therefore recites an abstract idea. 
None of the additional elements integrate the judicial exception into a practical application. 
References to steps being performed “by a processor” and the method as being “computer-implemented” amount to nothing more than implementing the abstract idea on a generic computing device. See M.P.E.P. § 2106.05(f). And to the extent the fact that references to a “developer”, “code” or “software component” constitute additional elements, those references only limit the abstract idea to particular technological environment or field of use. See M.P.E.P. § 2106.05(h).
Looking at the claim limitations as an ordered combination yields the same conclusion as that reached when looking at the elements individually. Their collective function is merely to implement the abstract idea on a generic computing device in a particular technological environment or field of use.
The claim does not include additional elements that amount to significantly more than the judicial exception either, for the substantially the same reasons discussed above with respect to a practical application.
As to claim 4, 5, and 7, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more at least because they only further describe the aspects of the abstract idea itself as opposed to any additional elements that would indicate a practical application or amount to significantly more. And again, to the extent references to code, developers, etc. constitute additional elements, such features only serve to limit the abstract idea to particular technological environment or field of use. See M.P.E.P. § 2106.05(h).
As to claim 8, the claim recites the same abstract idea as claim 1. The addition of “a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform” the operations do not indicate integration of the abstract idea into a practical application or amount to significantly more than the abstract idea at least because these features amount to nothing more than implementing the abstract idea on a generic computer.
As to claims 11, 12 and 14, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more than the abstract idea for the reasons set forth above with respect to claims 4, 5 and 7.
As to claim 15 the claim recites the same abstract idea as claim 1. The addition of a “computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform” the operations does not indicate integration of the abstract idea into a practical application or amount to significantly more than the abstract idea at least because these features amount to nothing more than implementing the abstract idea on a generic computer.
As to claims 18 and 19, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more than the abstract idea for the reasons set forth above with respect to claims 4 and 5
As to claim 21, the additional limitations of this claim do not integrate the abstract idea into a practical application because they are all directed to a method of organizing human activity. Note too that to the extent the “based on first code corresponding to a first work item being committed by the developer, performing regression testing of the first code” and “based on second code corresponding to the first work item being committed by the developer, performing regression testing of the second code” steps are construed as additional elements, these steps do not integrate the abstract idea into a practical application because they constitute mere extra-solution data gathering. See M.P.E.P. § 2106.05(g). They do not amount to significantly more than the judicial exception for substantially the same reasons. Revaluation of them per step 2B of the 2019 Patent Subject Matter Eligibility Guidance does not indicate that these steps are anything more than what is well-understood, routine and conventional in the field. Testing a system to determine system malfunction is recognized by courts as such and regression testing based on code being committed is recognized by the prior art as an industry standard practice. (See M.P.E.P. § 2106.05(g) and US 2020/0142818 at pars. [0009], [0003], [0006]).
As to claims 22 and 23 the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more than the abstract idea for the reasons set forth above with respect to claims 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196